Citation Nr: 1130522	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  09-18 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied service connection for residuals of right knee injury and denied reopening of a claim for service connection for Osgood-Schlatter's disease, bilateral.

The Board notes at the outset that a claim for service connection for Osgood-Schlatter's disease was denied in an unappealed rating decision in March 1975.  The Veteran filed a claim to reopen a service connection claim for his knees in November 2007.  The Veteran stated in February 2008, before the issuance of the rating decision on appeal, that his claim was not for Osgood-Schlatter's disease.  Nevertheless, the RO continued to adjudicate a claim for the said disease, finding that new and material evidence was not received to reopen the claim.  

The Board notes that if a prior final denial and currently claimed disability involve different diagnostic codes, they are different claims for the purpose of VA adjudication.  A claim for one diagnosed disease or injury cannot be prejudiced by a claim for another diagnosed disease or injury; rather, the two claims must be considered independently.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Accordingly, the question of "new and material evidence" does not pertain to the Veteran's current claim for service connection for a bilateral knee disability as he is not claiming Osgood-Schlatter's disease and the two disabilities involve different diagnostic codes.  

In connection with his appeal, the Veteran testified at a Central Office hearing before the undersigned Acting Veterans Law Judge (AVLJ) in February 2011.  A transcript of the hearing is associated with the Veteran's claims file.

Subsequent to the certification of the Veteran's appeal, the Board received additional evidence that was not initially considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence from the Veteran's representative, and thus the Board will consider it in making a decision on the merits of the case.  See 38 C.F.R. § 20.1304(c) (2010).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

The Veteran's bilateral knee disability is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he is entitled to service connection for disabilities of both knees because they are related to an in-service injury in 1971 in which his knees were pinned between a truck and trailer.  

The Board has reviewed the evidence of record and finds, for the reasons expressed below, that service connection is warranted for bilateral knee disability.

Service treatment records show complaints by the Veteran of knee pain and swelling. 

The Veteran submitted a lay "buddy" statement in July 2007 in which a fellow soldier stated that in February or March of 1971 he saw the Veteran caught between the cab of a truck and a trailer and when released he rubbed his legs, lowered his legs on the trailer, and got back in the truck.

The Veteran was afforded a VA compensation and pension examination in April 2009 by a physician assistant (PA).  The examiner diagnosed post-operative right knee arthroplasty and degenerative joint disease (DJD) of the left knee.  The examiner stated it was not possible, without resorting to mere speculation, to determine a relationship between the current knee disabilities and the accident in service.

The Veteran submitted a private opinion by Dr. G.C.K., M.D., in February 2011 in which the aforementioned in-service injury was described.  Dr. G.C.K. noted that the Veteran developed bilateral medial meniscectomies because of cartilage damage in his knees from the injury, subsequently had to have a high tibial osteotomy for the medial compartment arthritis that developed, and eventually went on to total knee arthroplasty on the right and required it on the left.  Dr. G.C.K. opined that the knee problems the Veteran developed had nothing to do with Osgood-Schlatter's disease, which is a childhood problem with inflammation of the tibial tubercle and was not in any way related to his service injuries.  Dr. G.C.K. also opined that the Veteran's current knee problems stemmed from his initial knee injuries in 1971 in service.

The Veteran testified before the undersigned AVLJ in February 2011that he had outgrown his childhood Osgood-Schlatter's disease by the time he entered service.  He stated that in service while hauling "powder and projo" he got out of the truck in which he rode, walked back in the trailer, and unhooked the air hose from it.  He stated that when he unhooked the air hose, a sergeant driving the vehicle continued in reverse and caught the back of his leg, pinning him between the trailer and the cab of the truck.  He testified that his knees were sore after this incident and within 6 to 8 months he experienced locking in his knees.

The Veteran also submitted an opinion by Dr. S.J., M.D., in March 2011 in which the Veteran reported the aforementioned in-service injury; stated that within a year of the injury both knees starting catching, locking, and he was diagnosed with torn cartilage in both knees; and was treated with total cartilage removal in 1973.  Dr. S.J. noted that the Veteran developed osteoarthritis (OA), as was a common occurrence after total cartilage removal, and finally had right total knee replacement (TKR) in 2001.  It was also noted that the Veteran had a left TKR in July 2010.  Dr. S.J. opined that the injury to both knees in service was more likely than not the causative factor for the Veteran's cartilage injuries; and the resultant surgical removal of the cartilage directly caused his eventual OA, resulting in further surgeries and eventual bilateral knee replacements.  Dr. S.J. also opined that the Veteran's childhood Osgood-Schlatter's disease had nothing to do with the neither bilateral cartilage injuries nor OA that developed as an adult.  

The Board notes at this time that the claims file contains VA medical center records that confirm the aforementioned bilateral knee disabilities and surgeries. 

The Board notes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Thus, the Veteran is competent to testify regarding his symptoms during and after active service.  He is also competent to testify in regard to events during service, such as experiencing an in-service injury of his knees.  In addition, the Board has found the Veteran to be credible. 

In light of the competent and uncontroverted medical opinions of record asserting a relationship between the Veteran's currently diagnosed bilateral knee disability and his reported in-service injury, credible eyewitness account of said in-service injury, and the Board's determination that the Veteran is competent and credible in reporting the onset of his disability in service, the Board finds that the preponderance of the evidence is in favor of the claim.  Accordingly, service connection for bilateral knee disability is warranted.


ORDER

Entitlement to service connection for bilateral knee disability is granted.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


